FOURNET, Chief Justice.
The defendant is appealing from his conviction and sentence on a bill of information charging him with theft and relies for the reversal thereof on several bills of exceptions reserved during the trial of the case.
This court can grant the defendant no relief on this appeal, since no motion for a *407new trial was made in the court below as required by R.S. 15:5591 and there appears no error patent on the face of the record.
Accordingly, the conviction and sentence are affirmed.

. The pertinent portion of this section provides that “No new trial can be granted on appeal unless a motion for same has been made and refused in the lower court * * See, State v. Ramsey, La., 141 So.2d 375.